Citation Nr: 0113804	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-01 882	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the amount of $7,408 was timely filed.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises in 
St. Paul, Minnesota, which denied waiver of recovery of an 
overpayment of pension benefits in the amount of $7,408, on 
the basis that the request for waiver had not been timely 
filed.  Because the veteran lives in Tennessee, his claims 
file is under the jurisdiction of the Regional Office (RO) in 
Nashville, Tennessee, which has forwarded the appeal to the 
Board.


FINDINGS OF FACT

1.  By a letter dated August 21, 1997, from the VA Debt 
Management Center in St. Paul, Minnesota, the veteran was 
notified that he was indebted to the government in the amount 
of $7,408 due to an overpayment of pension benefits, and that 
if he wanted to request waiver of recovery of the debt, he 
had 180 days to do so.

2.  The 180 days for claiming waiver expired on February 17, 
1998.

3.  The VA Debt Management Center received a Financial Status 
Report from the veteran which was dated by him on February 
16, 1998; such document contained sufficient information to 
indicate that waiver was requested; and the waiver request 
was received by the VA by February 17, 1998.







CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of pension benefits was timely filed.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

In October 1994, the RO granted the veteran's claim for non-
service-connected pension benefits, effective from April 
1994.

The RO sent the veteran a letter, dated May 15, 1997, 
proposing to stop payments of pension effective December 1, 
1996, because the RO had received evidence that he had been 
receiving Social Security Administration (SSA) benefits which 
rendered him income-ineligible for VA pension.  In a letter 
dated August 8, 1997, the RO terminated the veteran's pension 
benefits and notified him that the adjustment resulted in an 
overpayment of pension benefits.  The RO told the veteran 
that he would be notified shortly of the exact amount of the 
overpayment and that he would be provided information about 
repayment.

In a letter dated August 21, 1997, the VA Debt Management 
Center in St. Paul, Minnesota, informed the veteran that he 
owed the VA $7,408 due to the pension overpayment.  He was 
informed that he had the right to dispute the debt or the 
amount of the debt if he believed that he did not owe it or 
that the amount was incorrect.  He was also informed that he 
had the right to request a waiver of the debt and that 
specific information concerning his rights regarding the 
waiver, and instructions for requesting it were provided on 
the back of the letter.  On the back of the letter, the 
veteran was informed that under certain circumstances a 
waiver of the debt could be granted, and, regarding the time 
limit for filing, the letter stated, "However, your right to 
request waiver only lasts for 180 days."  The veteran was 
also informed that his waiver request must be in writing and 
that it should explain any responsibility he may have had in 
causing the debt or why he was not responsible for it; any 
undue financial hardship which would be caused by collection 
of the amount owed; and any other circumstances which he 
believed would show that collection of the debt would be 
inequitable to him.  To substantiate financial hardship, the 
veteran was instructed to complete an enclosed financial 
status report.

A copy of VA Form 20-5655, Financial Status Report, is in the 
claims file, signed and dated by the veteran on February 16, 
1998.  In Block 24B, Amount You Can Pay On A Monthly Basis 
Toward Your Debt, the veteran wrote, "None please."  On the 
second page of the form, in Block 35A, the veteran indicated 
that he had been adjudicated bankrupt in August 1997.  In 
Block 36, the veteran wrote, "We barely get by each month.  
We live with parents but we still have to pay rent, 
[illegible], expenses[, and] repairs, after we pay all of 
these we barely have gas money (sometimes we don't!)."

A copy of a letter, dated February 27, 1998, from the Debt 
Management Center to the veteran stated that the Financial 
Status Report had been received on February 20, 1998.  The 
Financial Status Report, signed by the veteran on 
February 16, 1998, that is in the claims file is a copy, not 
the original, and the date-stamp which would show when the 
form was first received by a VA office is not legible.  The 
February 27, 1998 letter requested that the veteran complete 
and return an enclosed Agreement to Pay Indebtedness, as an 
agreement to pay $50.00 per month.

A letter, dated March 30, 1999, from the Debt Management 
Center to the veteran begins by thanking the veteran for his 
recent inquiry regarding his pension debt of $7,408.00.  The 
letter also stated that VA could consider a lesser amount as 
full settlement of the debt and that this was referred to as 
a compromise offer.  The veteran was given instructions to 
make a compromise offer which included completing a Financial 
Status Report.

Another Financial Status Report, signed and dated by the 
veteran on April 7, 1999, is also in the claims file.  
Stapled to it is an undated original note from veteran in 
which he stated that it would be "near impossible to pay any 
of this money back".  He referred to his and his wife's 
monthly income and expenses and requested a waiver of the 
entire amount of the indebtedness.  On the Financial Status 
Report, the veteran stated that he and his wife filed for 
bankruptcy because of medical bills and indicated that he and 
his wife had undergone seven major surgeries in ten years.

A Decision on Waiver of Indebtedness, dated April 26, 1999, 
denied the waiver request because the request had not been 
made within 180 days of the notification letter dated August 
21, 1997.  In the decision, it was noted that the debtor was 
notified of his waiver rights by letter dated August 21, 
1997, and the request was received on April 12, 1999.  It was 
also noted that the statute and regulation provided that an 
application for waiver must be made within 180 days from the 
date of notification of indebtedness.  In a letter, dated 
April 26, 1999, the veteran was informed of the denial of the 
waiver and the reason for the denial.

In August 1999, the RO in St. Paul received a notice of 
disagreement with the denial of the waiver request.  The 
veteran stated that he had previously been denied a waiver 
"in 1995" and then reapplied and "was approved."  He 
stated that the document showing the approval had been lost 
in a fire.  He stated that after being approved he received 
nothing from the St. Paul office for over a year then 
recently began receiving letters again and when he replied he 
was turned down because his reply had not been received in a 
timely fashion.

A statement of case was issued in October 1999.  It showed 
that the Debt Management Center had advised the veteran of 
the debt and of his waiver rights on August 21, 1997, and 
that the veteran's waiver request had been received by the 
Debt Management Center on April 12, 1999.  The veteran 
perfected his appeal to the Board by filing a VA Form 9 
substantive appeal in December 1999.



Analysis.

The law requires that a request for waiver of recovery of an 
overpayment must generally be filed within 180 days of the 
date of notification of the indebtedness.  The 180 day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of the 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).

The letter notifying the veteran of his waiver rights was 
dated August 21, 1997.  Therefore, his waiver request should 
have been received by the VA 180 days thereafter, on 
February 17, 1998.  See 38 C.F.R. §§ 3.1(r), 3.110.

The Committee on Waivers and Compromises did not consider 
whether the Financial Status Report, signed and dated by the 
veteran on February 16, 1998, could be construed as a request 
for a waiver.  The statute and regulations do not provide any 
specific requirements as to what constitutes a waiver 
request.  However, on the back of the April 21, 1997 
notification letter, the veteran was informed that the waiver 
must be in writing and that it should explain any 
responsibility he may have had in causing the debt or why he 
was not responsible for it; any undue financial hardship 
which would be caused by collection of the amount owed; and 
any other circumstances which he believed would show that 
collection of the debt would be inequitable to him.  In the 
judgment of the Board, the Financial Status Report,  signed 
and dated by the veteran on February 16, 1998, contains 
sufficient information to be construed as a request for 
waiver of recovery of the indebtedness.  

With regard to the timeliness of this waiver request, the 
Board notes that, according to the letter, dated February 27, 
1998, from the Debt Management Center to the veteran, the 
Financial Status Report, which was signed and dated by the 
veteran on Februay 16, 1998, was received on February 20, 
1998, which would be three days beyond the 180-day limit.  
However, there is no legible mailroom date-stamp to indicate 
when this document was first received by the VA, nor does the 
record contain a postmarked envelope to show when the veteran 
mailed the document.  Under the circumstances of this case, 
after applying the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the waiver request was 
received by the VA by February 17, 1998, which is within the 
180-day period for requesting waiver.

Because the Board is granting the appeal of the timeliness 
issue, the Committee on Waivers must now adjudicate the 
merits of the timely filed waiver request.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $7,408 was 
timely filed; the appeal of this timeliness issue is granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

